DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 3/5/21 has been entered.

Response to Arguments
Applicant’s, see the claim amendments, filed 3/5/21, with respect to the rejection(s) of the claim(s) have been fully considered and are persuasive.  Therefore, 
Please note that arguments are presented regarding Mayuzumi which is not relied upon in the rejection.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1-3, 6-13, 15, 17-24 are rejected under 35 U.S.C. 103 as being unpatentable over Jezewski, US 9,514,983, in view of Lu et al., US 8,368,220, and further in view of Chang, US 6,440,842, and Lin, US 6,406,939, and Aoi, US 2009/0266590.
Regarding claim 1, Jezewski (figure 5F) teaches a structure comprising:
a self-aligned cobalt interconnect structure 420 between and in electrical contact with an upper wiring layer 530 and a lower wiring layer 150 (column 3, lines 10+), wherein the self-aligned cobalt interconnect structure 420 is an overgrowth of cobalt (column 9, lines 55+) within an opening 114 of a dielectric cap 104 on the lower wiring layer 150 and extending onto a surface of the dielectric cap adjacent to the openings,
wherein the self-aligned cobalt interconnect structure 420 is in direct electrical contact with the lower wiring layer 150, and directly on the surface (again the surface being the vertical portion of the cap within the opening 114) of the dielectric cap,

Jezewski fails to teach the cobalt extends directly on the top exposed surface of the dielectric cap.
Lu (figure 2A) teaches the conductive layer 22 is formed on the surface of the dielectric cap 14A.
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the conductive layer formed on the surface of the dielectric cap of Lu in the invention of Jezewski because Lu teaches the interconnect structure 22 has anchoring features that improve conductive filling stability and resistance to stress migration and CMP peeling (column 1, lines 5+).
The combination would result in the anchoring structure 22 replacing the interconnect structure 420 using only the interconnect structure 22 of Lu without the barrier layer (20 in Figure 2A). Jezewski does not teach the use of a barrier so the combination would result in the anchoring structure 22 of Lu without the barrier layer 20.
Further, Jezewski fails to teach the contact area between the upper wiring layer 530 and the self-aligned cobalt interconnect structure 420 is also on sidewalls of the self-aligned cobalt interconnect structure.

It would have been obvious to one of ordinary skill in the art at the time of the invention to deposit the upper wiring layer on the sidewalls of the interconnect structure of Chang in the invention of Jezewski because Chang teaches it is conventionally known and used in the art. An example of an added benefit is that it would form a strong bond between the interconnect structure and the upper wiring layer.
Jezewski, Chang and Lu fail to teach each of the sidewalls of the self-aligned cobalt interconnect extends continuously in a single direction from an intersection of the sidewall and the top surface of the dielectric cap to an intersection of the sidewall and an uppermost surface of the self-aligned cobalt interconnect structure.
Lin (figure 4D) teaches each of the sidewalls of the self-aligned interconnect 409 extends continuously in a single direction from an intersection of the sidewall and the top surface of the dielectric cap (unlabeled layer between 405 & 401) to an intersection of the sidewall and an uppermost surface of the self-aligned cobalt interconnect structure 409.
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the self-aligned interconnect shape of Lin in the combined inventions of 
Chang fails to teach the contact area between the upper wiring layer and the upper surface of the sidewalls of the self-aligned cobalt interconnect structure is covered by a barrier material and a liner material, and a lower portion of the sidewalls of the self-aligned cobalt interconnect structure is devoid of the barrier material and the liner material.
Jezewski (figure 5F) teaches the contact area between the upper wiring layer 530 and the upper surface of the sidewalls of the self-aligned cobalt interconnect structure 420 is covered by a barrier material and a liner material 524 (column 9, line 61-column 10, line 2) and a lower portion of the sidewalls of the self-aligned cobalt interconnect structure 420 is devoid of the barrier material and the liner material.

Jezewski fails to teach the lower wiring layer comprises a wiring structure within a trench of an dielectric material, the wiring structure comprising a barrier liner material directly contacting sidewalls of the trench, and metal material directly contacting and being above the barrier liner material to fill a remaining portion of the trench’
wherein the barrier liner material and the metal material are planar with the dielectric material, with a top surface of the dielectric material being devoid of the barrier liner material and the metal material,
wherein the dielectric cap is directly contacting the dielectric material, the barrier liner material on the sidewalls of the trench and portions of an upper surface of the metal material, and
wherein a lower surface of the self-aligned cobalt interconnect structure (420 of Jezewski) is in direct contact with the metal material (2 of Aoi & 150 of Jezewski) of the wiring structure and the dielectric cap (3 of Aoi & 104 of Jezewski).

wherein the barrier liner material 2a/2b and the metal material 2c are planar with the dielectric material 1, with a top surface of the dielectric material 1 being devoid of the barrier liner material 2a/2b and the metal material,
wherein the dielectric cap 3 is directly contacting the dielectric material 1, the barrier liner material 2a/2b on the sidewalls of the trench and portions of an upper surface of the metal material 2c, and
wherein a lower surface of the self-aligned cobalt interconnect structure is in direct contact with the metal material of the wiring structure and the dielectric cap.
	It would have been obvious to one of ordinary skill in the art at the time of the invention to use the barrier liner material of Aoi in the invention of Jezewski because a barrier liner material prevents diffusion of the metals into the dielectric material.
With respect to claim 2, Lu (figure 2A) teaches the self-aligned cobalt interconnect structure 22 is a lateral growth on the top surface of the dielectric cap 14A adjacent to the opening.

Pertaining to claim 6, Jezewski teaches the barrier liner material is a combination of a barrier material and a liner material (column 10, lines 1+ teaches a barrier can be used and column 3, lines 52+ teaches the barrier can be TaN/Ta or TiN/Ti).
Regarding claim 7, Jezewski teaches the barrier material is TaN or TiN and the liner material is Ta, Ti or Co (column 10, lines 1+ teaches a barrier can be used and column 3, lines 52+ teaches the barrier can be TaN/Ta or TiN/Ti).
With respect to claim 8, Jezewski teaches the dielectric cap material 104 is deposited material on the lower wiring layer 150 and the dielectric layer 106.
As to claim 9, Jezewski teaches the dielectric cap material 104 is dielectric hard mask layer (column 3, lines 49+ wherein the current specification (paragraph 0020) teaches the same materials).
As to claim 10, though Jezewski fails to teach the opening in the dielectric cap material is a slot pattern, crossing over a segment of the lower wiring layer to expose a portion thereof, it would have been obvious to one of ordinary skill in the art at the time of the invention to use the claimed shape in the invention of Jezewski because 
In re claim 11, though Jezewski fails to teach the slot pattern is orthogonal to the lower wiring layer, it would have been obvious to one of ordinary skill in the art at the time of the invention to use the claimed shape in the invention of Jezewski because changes in size, shape or proportion are within the ordinary level of skill in the art (MPEP 2144.04 IV).
Concerning claim 12, Chang (figure 24) teaches an interlevel dielectric material 98 on the self-aligned cobalt interconnect structure 102, wherein the upper wiring layer 101 is formed in a trench (figure 23) of the interlevel dielectric material 98, wherein the upper surface of the self-aligned cobalt interconnect structure 102 and the upper surface of the sidewalls of the self-aligned cobalt interconnect structure extend above the interlevel dielectric material 98 into the trench.
Pertaining to claim 13, Jezewski teaches the trench is lined with a barrier/liner material (column 10, lines 1+ & column 3, lines 52+).
As to claim 15, though Jezewski fails to teach a thickness of the dielectric hard mask layer is at least 25nm or less, it would have been obvious to one ordinary skill in the art at the time of the invention to optimize the dielectric hard mask layer thickness through routine experimentation (MPEP 2144.05). It is an optimizable variable because it must be thick enough to resist etching and protect the underlying layers.

With respect to claim 18, though Jezewski fails to teach the seed layer is copper, it would have been obvious to one of ordinary skill in the art at the time of the invention to use a copper seed in the invention of Jezewski because a copper seed is conventionally known and used in the art. The use of conventional materials to perform their known functions is obvious (MPEP 2144.07).
As to claim 19, Jezewski teaches the barrier/liner material is directly on exposed surfaces of the self-aligned cobalt interconnect structure (column 10, lines 1+).
In re claim 20, though Chang (figure 24) fails to teach a barrier/liner material between the sidewalls of the self-aligned cobalt interconnect structure 102 and sidewalls of the upper wiring layer 101, it would have been obvious to one of ordinary skill in the art at the time of the invention to use a barrier/liner material in the invention of Chang because a barrier/liner material is conventionally known and used in the art to prevent migration. The use of conventional materials to perform their known functions is obvious (MPEP 2144.07).
Concerning claim 21, Jezewski, Chang and Lu fail to teach each of the sidewalls of the self-aligned cobalt interconnect structure is vertical from the intersection of the sidewall and the top surface of the dielectric cap to the intersection of the sidewall and the uppermost surface of the self-aligned cobalt interconnect structure.

It would have been obvious to one of ordinary skill in the art at the time of the invention to use the self-aligned interconnect shape of Lin in the combined inventions of Jezewski, Chang and Lu because Lin teaches a conventionally known and used equivalent shaped interconnect structure. The substitution of one known equivalent technique for another may be obvious even if the prior art does not expressly suggest the substitution (Ex parte Novak 16 USPQ2d 2041 (BPAI 1989); In re Mostovych 144 USPQ38 (CCPA 1964); In re Leshin 125 USPQ416 (CCPA 1960); Graver Tank & Manufacturing Co. V. Linde Air Products Co. 85 USPQ 328 (USSC 1950). Further, the interconnect shape is an obvious matter of design choice. Design choices and changes of size or shape are generally recognized as being within the level of ordinary skill in the art (MPEP 2144.04(1), (IVA) & (IVB)).
Pertaining to claim 22, though Jezewski fails to teach the upper wiring layer is copper, it would have been obvious to one of ordinary skill in the art at the time of the invention to use copper in the invention of Jezewski because copper is a conventionally known and used wiring layer material. The use of conventional materials to perform their known functions is obvious (MPEP 2144.07).

Regarding claim 24, Jezewski (figure 5F) teaches the lower portion of the sidewalls of the self-aligned cobalt interconnect structure 420 is directly contacting a dielectric material 102, directly adjacent to the dielectric cap 104, and the barrier material and the liner material 524 is between and directly contacting the dielectric material 102 and the upper portion of the sidewalls of the self-aligned cobalt interconnect structure 420 (when the barrier liner material 524 of Jezewski is used in the applied structure taught in Chang figure 24 beneath upper wiring 101).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A ZARNEKE whose telephone number is (571)272-1937. The examiner can normally be reached on M, W-F.
Examiner interviews are available via phone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID A ZARNEKE/            Primary Examiner, Art Unit 2891                                                                                                                                                                                            	3/25/2021